Title: To Benjamin Franklin from Jean de Neufville & fils, 1 July 1782
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


SirAmsterdam July 1st 1782
By the earliest opportunity after the arrival of the Brig Firebrand Capn. Caleb Trowbridge from Boston in forty eight days. We have the honor of forwarding to your Excelly. the Letters we received to your address, we had not an opportunity of acknowledging with propriety the Letter we were favoured with, in date of 4 Feby. untill all the accounts relative to the business it is upon, were furnished to the Honble Mr. Barclay, as that is now the case, and Said Gentleman informs us, he has wrote you, for the permission of paying us the ballance due to us, being satisfied of the Justice of our demands, persuaded of not finding less from your Excelly. we shall be happy to see that business finally settled, by your remitting us, or permitting us to draw, at the time that shall be most convenient to your Excelly. for the Ballance.
Our Senior Mr J..D.N.. after having so long unremittedly laboured for the common cause with the Satisfaction of having accellerated by it, the wished for event, has thought his task fulfilled: and his Services either of no further use, or no longer wanted, he has therefore taken the resolution of Spending the remainder of his days in easy retirement, out of business, and free from every incumbrance, when his vows for the welfare & prosperity of the Twenty States will not be less fervent, nor the respect lessened, with wch. we have the honor to be Your Excellys. Most Obdt huml Servts
John DE Neufville Son
His Excellency Doctr. Benjn. Franklin Passy./
 
Addressed: His Excellency. / Doctor Benjn Franklin / Minister plenipoty. at the court of Versailles / Passy
Notation: De Neufville & Son July 1st. 1782
